United States Court of Appeals
                        For the First Circuit

No. 18-2085

                       OLGA PAULE PERRIER-BILBO,

                         Plaintiff, Appellant,

                                  v.

              UNITED STATES; L. FRANCIS CISSNA, Director,
               U.S. Citizenship and Immigration Services,

                        Defendants, Appellees,

                    CONGRESS OF THE UNITED STATES,

                              Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                                Before

                   Torruella, Thompson, and Barron,
                            Circuit Judges.


     Michael A. Newdow, for appellant.
     Scott G. Stewart, Deputy Assistant Attorney General, Civil
Division, U.S. Department of Justice, with whom Francesca Genova,
Trial Attorney, Office of Immigration Litigation, Joseph H. Hunt,
Assistant Attorney General, Matthew J. Glover, Counsel to the
Assistant Attorney General, Civil Division, William C. Peachey,
Director, Erez Reuveni, Assistant Director, were on brief, for
appellees.
April 3, 2020




     -2-
             TORRUELLA,   Circuit    Judge.        Plaintiff-appellant        Olga

Paule Perrier-Bilbo ("Perrier-Bilbo") appeals the district court's

order granting summary judgment in favor of the United States and

Francis Cissna, the Director of the United States Citizenship and

Immigration Services ("USCIS") (collectively, the "Government"),

on her claims that the inclusion of the phrase "so help me God" at

the end of the oath of allegiance administered at United States

naturalization ceremonies violates the Establishment and Free

Exercise Clauses of the First Amendment, the Religious Freedom

Restoration Act, 42 U.S.C. §§ 2000bb–2000bb-4 ("RFRA"), and the

Fifth   Amendment   equal      protection    and    procedural      due    process

protections.    In addition, Perrier-Bilbo also appeals the district

court's order denying her post-judgment motion asserting a due

process violation arising from the USCIS Boston Field Office

director's    conduct     in   handling     and    then   denying    her    first

naturalization application.         She requests that we declare the

federal      regulation        prescribing         the     oath's         language

unconstitutional, that we enjoin USCIS and lower courts from using

the phrase "so help me God" during the naturalization ceremony for

which she is scheduled, and that we order USCIS to reimburse the

$680 she paid for her second naturalization application.                  Because

we find that the inclusion of "so help me God" as a means of

completing the naturalization oath does not violate the First or


                                     -3-
Fifth Amendments or RFRA, and because the post-judgment due process

claim was not properly presented below, we affirm.

                             I.    Background

A.   Factual Background

           Perrier-Bilbo is a French citizen who moved to Scituate,

Massachusetts in 2000.       In 2002, she became a United States

permanent resident and subsequently received a green card in 2004.

In 2008, Perrier-Bilbo decided to become a United States citizen,

so she submitted an application for naturalization to USCIS.

After attending an interview with USCIS and passing her English

language   and   civics   tests,     USCIS   granted     her    application.

Perrier-Bilbo then received a form notifying her that she would

take the oath of allegiance to the United States on March 4, 2009.

This was her last mandatory step towards admission to citizenship.

See 8 U.S.C. § 1448(a); 8 C.F.R. § 337.1(a).             The Department of

Homeland Security nationality regulations provide the language of

the oath, which concludes: "I take this obligation freely, without

any mental reservation or purpose of evasion; so help me God."

8 C.F.R. § 337.1(a) (emphasis added).

           Perrier-Bilbo's        "sincere   religious     belief      system

includes the denial that there exists any 'God.'"              Therefore, in

January 2009, she wrote to USCIS requesting that the oath be

administered without the phrase "so help me God."              USCIS informed


                                     -4-
Perrier-Bilbo in April 2009 that she could either "participate in

the oath ceremony and omit the 'so help me God' language, or

schedule a private oath ceremony where the government would not

use that phrase." 1       Months later, in August 2009, USCIS sent

Perrier-Bilbo a letter giving her "15 days in which to notify USCIS

which of the options provided to [her was] acceptable" and warning

her that if she failed to respond or "decline[d] to specify one of

the   options,"   USCIS    would   reopen   her   case   and   "deny   [her]

application for naturalization for lack of prosecution."

           That same month, Perrier-Bilbo's lawyer sent a letter to

the director of the USCIS Boston Field Office, Karen Haydon

("Director Haydon"), to alert her that Perrier-Bilbo had retained

him as counsel and "that neither of the two options provided

w[ould] satisfactorily resolve the problem."         He proposed that the

solution was "merely that the religious verbiage be removed from


1  The federal regulation allows for the alteration of the oath in
certain cases:

        When a petitioner or applicant for naturalization, by
        reason of religious training and belief (or individual
        interpretation thereof), or for other reasons of good
        conscience,   cannot   take    the   oath   prescribed
        . . . with the words "on oath" and "so help me God"
        included, the words "and solemnly affirm" shall be
        substituted for the words "on oath," the words "so
        help me God" shall be deleted, and the oath shall be
        taken in such modified form.

8 C.F.R. § 337.1(b).


                                    -5-
the oath, as the First Amendment mandates." Subsequently, Perrier-

Bilbo's attorney twice attempted to obtain an update on Perrier-

Bilbo's request.        In May 2010, Director Haydon acknowledged the

correspondence, but pointed out that Perrier-Bilbo's lawyer had

not submitted a notice of appearance form and consequently, because

he was not authorized to respond on Perrier-Bilbo's behalf, the

response letter he had sent "d[id] not constitute a response to

the   USCIS's   notice    of   its   intent    to   reopen"   Perrier-Bilbo's

application     for    naturalization.        USCIS   therefore   denied   the

application as abandoned but noted that Perrier-Bilbo could file

a new application at any time.

           After filing at least two notices of appearance and

unsuccessfully attempting to obtain a waiver of the application

fee, Perrier-Bilbo filed a second application for naturalization

and paid the corresponding $680 in fees in December 2014.              USCIS

granted   the    application     in    August       2015.     Perrier-Bilbo's

naturalization ceremony was ultimately scheduled for April 2017 at

the U.S. District Court for the District of Massachusetts.             On the

day of the ceremony, Perrier-Bilbo tried to explain her objection

to the oath.          When informed that she "d[id not] have to say

anything," she replied, "[i]f I participate, I feel I am violating

the Constitution I am supposed to support and defend."              Perrier-

Bilbo was told she would not be sworn in that day and that she


                                      -6-
should speak with USCIS directly.      That same day, both Perrier-

Bilbo and her lawyer spoke with an individual at the Boston USCIS

office.

            In August 2017, USCIS sent a letter to Perrier-Bilbo

informing her that she was scheduled to participate in the upcoming

September    2017   naturalization   ceremony.    The   letter   also

acknowledged her request to "take an oath of allegiance modified

for religious or conscientious objections" and reiterated that the

two accommodations previously proposed were still available to

her, but that the district court administering the oath "w[ould]

not modify the oath of allegiance for the applicants who ha[d] not

requested such a modification."      Perrier-Bilbo did not go to the

September 2017 naturalization ceremony.

B.   Procedural History

            On November 2, 2017, Perrier-Bilbo filed a complaint in

the U.S. District Court for the District of Massachusetts against

the Government.2    The complaint alleged that the inclusion of the

phrase "so help me God" in the naturalization oath as set forth in

8 C.F.R. § 337.1 violated (1) the Establishment Clause; (2) the

Free Exercise Clause; (3) the RFRA; (4) the equal protection



2  Perrier-Bilbo originally named the U.S. Congress as a party in
the district court matter, but voluntarily dismissed her claims
against it on May 8, 2018.


                                 -7-
component of the Fifth Amendment's Due Process Clause; and (5)

procedural due process under the Fifth Amendment's Due Process

Clause.   Specifically, Perrier-Bilbo, who describes herself as "an

Atheist who specifically denies the existence of any 'God,'"

claimed that by adding "so help me God" to the end of the oath,

the United States "[was] asserting that God exists."            According

to her, although the regulations allow for the oath to be altered,

she would still be violating her oath to "support and defend the

Constitution and the laws of the United States of America" because

those laws do not permit the government to make her an "outsider"

because of her religious beliefs or force her to use an alternative

oath.    The complaint sought a declaration that keeping the phrase

"so   help   me    God"   in   the   naturalization   oath   violated   the

above-mentioned constitutional provisions and statute.            It also

requested the district court to permanently enjoin the Government

"from placing 'so help me God' in future naturalization oath

ceremonies" and to order the Government to reimburse Perrier-Bilbo

for the cost of her second naturalization application fees.

             On February 22, 2018, the Government filed a motion to

dismiss the complaint pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6) for lack of standing and failure to state a

claim.    The district court heard oral argument on the motion on

May 8, 2018.      During the hearing, the court obtained the parties'


                                      -8-
consent to convert the motion to dismiss into cross-motions for

summary judgment, as it appeared to the court that it "ha[d] the

necessary facts" and "nothing[ was] in dispute."               On September 28,

2018, the district court issued a memorandum and order granting

summary judgment for the Government.                 Perrier-Bilbo v. United

States, 346 F. Supp. 3d 211 (D. Mass. 2018).              First, the district

court, while recognizing that the phrase "so help me God" had "some

religious     content," id.    at     221,     rejected   Perrier-Bilbo's

Establishment Clause claim, finding that "the use of the phrase

. . . or similar invocations in public oaths and statements is,

along with legislative prayer, a well-established tradition that

can    be   traced    back   to   the    nation's    founding," id.   at   219.

Moreover, the court noted that the Supreme Court has upheld "more

sectarian" "religious invocations" than the phrase at issue here,
id., and that the accommodations offered to Perrier-Bilbo were

"permissible,        non-coercive       alternatives," id.    at   220.     In

addition, it highlighted the "overwhelmingly consistent precedent

and dicta" upholding the constitutionality of similar practices.
Id.

             The district court then turned to the Free Exercise

Clause challenge.       Relying on Freedom From Religion Foundation v.

Hanover School District, 626 F.3d 1 (1st Cir. 2010),3 the court


3   In Freedom From Religion Foundation, we held that a New Hampshire

                                         -9-
found that "mere exposure" to the phrase "so help me God" would

not have a coercive effect on, or compel, Perrier-Bilbo to affirm

a religious belief she does not hold, especially when USCIS offered

two alternatives to avoid using the phrase.              Perrier-Bilbo, 346
F. Supp. 3d at 221.             The court further noted that even if

Perrier-Bilbo had not been offered a private ceremony, simply

remaining silent at the public ceremony would not amount to

Perrier-Bilbo agreeing with the phrase recited by her peers. Id.

            Furthermore,        the    court    determined      that      the

naturalization oath comported with RFRA. Id. at 222.        To that

end, it found that because USCIS had offered Perrier-Bilbo two

alternatives to avoid reciting "so help me God," the Government

did not impose a "'substantial pressure' on her to violate her

beliefs." Id.   The court also noted that the mere inconvenience

that   would    result   from   Perrier-Bilbo   either    remaining    silent

during the contested phrase or attending a private ceremony did

not rise to the level of a substantial burden on her religious

beliefs. Id.

            The district court similarly rejected Perrier-Bilbo's

claim that the naturalization oath violated the Fifth Amendment's


statute that required public schools to provide a period during
the school day when students could voluntarily recite the Pledge
of Allegiance passed the constitutional muster of the First and
Fourteenth Amendments. 626 F.3d at 3—4.


                                      -10-
Due Process Clause or its equal protection component. Id. at 223.

Specifically, the court found that the oath did not treat any class

of   people    differently   or   give   preferential       treatment      to   any

religion, particularly in light of the regulation's provision that

allows for the alteration of the oath for those who do not wish to

say the words "so help me God." Id.        Finally, the court held

that, because Perrier-Bilbo did not identify a protected liberty

or property interest of which she had been deprived, her procedural

due process claim also failed. Id.     Accordingly, the court

granted summary judgment on all claims. Id.

              On October 29, 2018, Perrier-Bilbo filed a post-judgment

motion seeking the reimbursement of the $680 she paid for the

second naturalization form.4        She claimed that Director Haydon's

"arbitrary refusal" to inform her that her lawyer needed to submit

a notice of appearance -- despite having received multiple letters

from   her     lawyer   --   followed    by     the    denial   of   the    first

naturalization application as abandoned amounted to a procedural

due process violation.       Perrier-Bilbo attributed Director Haydon's

conduct to an "anti-Atheistic bias."                The district court denied

the motion on October 30, 2018, noting that because the Government


4  Because the court had not ruled on this matter in either its
memorandum and order granting summary judgment or the entry of
that judgment, Perrier-Bilbo filed this motion pursuant to Federal
Rules of Civil Procedure 52(b) and/or 59(e).


                                    -11-
had   "prevailed,   there   [was]    no    occasion   for   reimbursement."

Perrier-Bilbo filed a timely appeal of this denial and the grant

of summary judgment.

                             II.    Discussion

A.    Granting of Summary Judgment

             We review a district court's grant of summary judgment

de novo, construing the record in the light most favorable to the

nonmovant and resolving all reasonable inferences in that party's

favor.    Ocasio-Hernández v. Fortuño-Burset, 777 F.3d 1, 4 (1st

Cir. 2015); Mesnick v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir.

1991) (quoting Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir.

1990)).   This standard of review remains "unaltered when an appeal

emerges from cross-motions for summary judgment."           Doe v. Trs. of

Bos. Coll., 892 F.3d 67, 79 (1st Cir. 2018) (citing Roman Catholic

Bishop of Springfield v. City of Springfield, 724 F.3d 78, 89 (1st

Cir. 2013)).     Considering each motion separately, we make "all

reasonable    inferences    in   favor    of   the   respective   non-moving

party."   City of Springfield, 724 F.3d at 89.          When, as here, the

facts are undisputed, the court simply must determine whether one

of the parties is entitled to judgment as a matter of law based on

those facts.     Littlefield v. Acadia Ins. Co., 392 F.3d 1, 6 (1st

Cir. 2004) (quoting Barnes v. Fleet Nat'l Bank, N.A., 370 F.3d
164, 170 (1st Cir. 2004)).


                                    -12-
     1.      Establishment Clause Claim

              The First Amendment provides, in relevant part, that

"Congress     shall     make   no     law    respecting         an   establishment     of

religion."       U.S.    Const.      amend.        I.     Supreme       Court   precedent

recognizes     that   "[t]he        clearest       command      of   the   Establishment

Clause is that one religious denomination cannot be officially

preferred over another," Trump v. Hawaii, 138 S. Ct. 2392, 2417

(2018) (alteration in original) (quoting Larson v. Valente, 456
U.S. 228, 244 (1982)), nor can the government prefer religion over

nonreligion, see Marrero-Méndez v. Calixto-Rodríguez, 830 F.3d 38,

44 (1st Cir. 2016) ("As conceived, the organizing principle of the

Establishment     Clause       is    'governmental            neutrality'    --   between

'religion and nonreligion,' as well as among religions." (quoting

McCreary Cty., Ky. v. Am. Civil Liberties Union of Ky., 545 U.S.
844, 860 (2005))).        "The Establishment Clause, at the very least,

prohibits government from appearing to take a position on questions

of religious belief or from 'making adherence to a religion

relevant in any way to a person's standing in the political

community.'"       Cty. of Allegheny v. Am. Civil Liberties Union

Greater Pittsburgh Chapter, 492 U.S. 573, 593–94 (1989) (quoting

Lynch   v.    Donnelly,    465 U.S. 668,       687    (1984)   (O'Connor,   J.,

concurring)).




                                            -13-
             In evaluating the Establishment Clause challenge, the

district court looked to the historical and traditional practice

of using phrases like "so help me God" in public oaths and

statements to uphold the constitutionality of the phrase in the

naturalization oath.       Perrier-Bilbo argues that whether the use

of   the   phrase   is   rooted   in   history   and    tradition    is   not   a

legitimate way to assess if the oath in its current form is

constitutional. Supreme Court Establishment Clause jurisprudence,

however, supports the district court's analysis of the challenge

by reference to historical practices and understanding.

             Individual Justices have hinted that history plays a

significant role in interpreting the Establishment Clause and

determining whether a challenged action complies with it.                  See,

e.g., Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 26–29

(2004)     (Rehnquist,   C.J.,    concurring     in    judgment)    (discussing

various "patriotic invocations of God and official acknowledgments

of religion's role" throughout the United States' history); id. at

37 (O'Connor, J., concurring) ("[I]n examining whether a given

practice constitutes an instance of ceremonial deism, its 'history

and ubiquity' will be of great importance."); Cty. of Allegheny,
492 U.S. at 670 (Kennedy, J., concurring in judgment in part and

dissenting in part) ("[T]he meaning of the [Establishment] Clause

is to be determined by reference to historical practices and


                                       -14-
understandings.").       Similarly, in Marsh v. Chambers, the Supreme

Court, tasked with assessing the constitutionality of a state's

practice     of   beginning        a    legislative      session      with    a    prayer,

acknowledged that "[t]he opening of sessions of legislative and

other deliberative public bodies with prayer is deeply embedded in

the history and tradition of this country," and proceeded to

summarize some of that history.                   463 U.S. 783, 786–89 (1983).

Although the Marsh Court held that historical patterns alone were

insufficient       to   justify           contemporary         violations         of      the

Establishment Clause, it found "far more" than mere historical

patterns present in that case, noting the "unique history" that

spoke to the intent of those who drafted the Establishment Clause,

which led the Court to ultimately uphold the prayer practice. Id.

at 790–91.

             Recent      developments              in      Establishment            Clause

jurisprudence,     however,        suggest       that    the   mere    presence        of   a

historical pattern now carries more weight.                    In Town of Greece v.

Galloway, the Supreme Court stated that "the Establishment Clause

must be interpreted 'by reference to historical practices and

understandings.'"       572 U.S. 565,    576    (2014)    (quoting       Cty.      of

Allegheny, 492 U.S. at 670 (Kennedy, J., concurring in judgment in

part   and   dissenting       in       part)).     The    Supreme     Court       found     it

unnecessary to "define the precise boundary of the Establishment


                                           -15-
Clause    where     history       shows    that     the    specific       practice      is

permitted." Id. at 577.       It upheld a town's practice of holding

a nondiscriminatory prayer before a town council meeting, finding

that it "fi[t] within the tradition long followed in Congress and

the state legislatures."5 Id.

            Most recently in American Legion v. American Humanist

Association, the Supreme Court assessed an Establishment Clause

challenge using a framework that looked to longstanding historical

practices and significance.            139 S. Ct. 2067, 2074 (2019) (holding

that "the adoption of the cross as [a] memorial must be viewed in

[its] historical context").                The American Legion Court had to

decide      whether     the          Bladensburg          Peace      Cross        --    a

thirty-two-foot-tall Latin cross erected in 1925 as a World War I

memorial,    located    on        public   land,     and     maintained      by   public

funds -- violated the Establishment Clause. Id. at 2074, 2077.

Relying   entirely     on     a    thorough       analysis    of    the   cross    as   a

historical symbol (and of the erection of the Bladensburg Cross in



5  Perrier-Bilbo unconvincingly avers that Town of Greece is
inapposite to her case and faults the district court for relying
on it. However, not only did the district court rely primarily
on Town of Greece for fairly broad propositions of law that
transcend Perrier-Bilbo's attempts to distinguish her case, but
the two cases are in fact quite similar.      In both cases, the
non-adherent plaintiffs were not forced to participate in the
contested practice because they could opt out, and they could not
allege more than mere exposure to the language at issue.


                                           -16-
particular), it concluded that the monument complied with the

Establishment Clause. Id. at 2085-90.       The Court reasoned that

the cross, though a symbol of Christianity, had taken on a secular

meaning in many contexts, id. at 2074, and that many Americans

during and immediately after World War I came to associate the

image of a simple white cross with memorializing those who died in

the war, id. at 2075–76.     Thus, "the image used in the Bladensburg

memorial . . . also took on new meaning after World War I." Id.

at 2075.   Similarly, the Court found that the cross had, "with the

passage of time," "acquired historical importance." Id. at 2089.

Ultimately,   it    concluded     that,   even   though      the    cross    is

"undoubtedly a Christian symbol," "that fact should not blind us

to   everything    else   that   the   Bladensburg   Cross    has    come   to

represent." Id. at 2090.

           The American Legion Court also explicitly rejected the

application of the three-pronged test pronounced in Lemon v.

Kurtzman, 403 U.S. 602, 612-13 (1971) (requiring that a law "have

a secular legislative purpose," that its "principal . . . effect

. . . be one that neither advances nor inhibits religion," and

that it does not "foster 'an excessive government entanglement

with religion,'" (citations omitted)), to evaluate Establishment

Clause challenges in cases involving "the use, for ceremonial,

celebratory, or commemorative purposes, of words or symbols with


                                   -17-
religious      associations"     and      "certain        references      to,    and

invocations of, the Deity in the public words of public officials

[and]    the   public    references      to   God   on    coins,   decrees,      and

buildings."6 Id. at 2080–81.         Rather, the Supreme Court adopted

"a presumption of constitutionality" for religiously expressive

"longstanding monuments, symbols, and practices." Id. at 2082.

In   reaching   that     holding,   it    provided       four   reasons    why   the

application     of   a   presumption     of     constitutionality       was   better

suited   for    these    situations      than    the   Lemon    test:     (1)    when


6  This departure from the Lemon test is not inconsistent with how
the Supreme Court has evaluated Establishment Clause cases in the
past using a variety of measures and frameworks, recognizing that
the framework must suit the facts of the case. See Salazar v.
Buono, 559 U.S. 700, 721 (2010) (noting that an Establishment
Clause challenge should be "assessed in the context of all relevant
factors"); Lee v. Weisman, 505 U.S. 577, 597 (1992) ("Our
Establishment Clause jurisprudence remains a delicate and
fact-sensitive one."); Newdow v. Roberts, 603 F.3d 1002, 1017 (D.C.
Cir. 2010) (Kavanaugh, J., concurring in judgment) ("[T]he Supreme
Court's Establishment Clause jurisprudence does not set forth a
one-size-fits-all test.    Rather, the Court ordinarily analyzes
cases under various issue-specific rules and standards it has
devised." (internal citations omitted)).      Notably, the Supreme
Court has held that the Lemon factors were "no more than helpful
signposts," Hunt v. McNair, 413 U.S. 734, 741 (1973), and it has
"either expressly declined to apply the test or has simply ignored
it" in several cases, Am. Legion, 139 S. Ct. at 2080 (compiling
cases); see also Van Orden v. Perry, 545 U.S. 677, 686 (2005)
("Many of [the Supreme Court's] recent cases simply have not
applied the Lemon test." (citing Zelman v. Simmons-Harris, 536
U.S. 639 (2002) and Good News Club v. Milford Cent. Sch., 533 U.S.
98 (2001))). Indeed, the American Legion Court expressed that the
Supreme Court has "taken a more modest approach that focuses on
the particular issue at hand and looks to history for guidance."
Am. Legion, 139 S. Ct. at 2087.


                                       -18-
monuments, symbols, or practices were originally established long

ago,   "identifying   their     original     purpose    or   purposes     may   be

especially difficult"; (2) with the passage of time, "the purposes

associated with an established monument, symbol, or practice" and

the reasons for maintaining them "often multiply"; (3) the message

conveyed by the monument, symbol, or practice may evolve over time

and "[t]he community may come to value them without necessarily

embracing their religious roots"; and (4) when the monument,

symbol,   or   practice   has    become      familiar      and    of   historical

significance, "removing it may no longer appear neutral" but

"aggressively hostile to religion." Id. at 2081–85.        Finally,

the Supreme Court suggested that the presumption could be overcome

by a showing of discriminatory intent in the decision to maintain

the    challenged   practice     or   by     a   showing     of    "deliberate[]

disrespect[]" by that practice on the basis of religion.                 See id.

at 2074, 2089.

           We follow the Supreme Court's most recent framework and

apply American Legion's presumption of constitutionality to the

phrase "so help me God" in the naturalization oath because we

consider the inclusion of similar words to be a ceremonial,

longstanding practice as an optional means of completing an oath.7


7  We have evaluated Establishment Clause challenges under three
analytical approaches espoused by the Supreme Court: (1) the
three-pronged Lemon test already described; (2) the "endorsement"

                                      -19-
And because the record does not demonstrate a discriminatory intent

in maintaining those words in the oath or "deliberate disrespect"

by the inclusion of the words, Perrier-Bilbo cannot overcome the

presumption.8

           In American Legion, the Supreme Court held that the

presumption     of   constitutionality   applies   to   "established,

religiously expressive monuments, symbols, and practices." Id.

at 2085.   As the district court recognized, there is an established

history of invocations of God in public oaths and statements

tracing back to the founding era.        See Elk Grove Unified Sch.



analysis fashioned in Justice O'Connor's concurrence in Lynch v.
Donnelly, 465 U.S. at 688, which instructs the courts to determine
whether the challenged action "has the effect of endorsing or
disapproving religious beliefs," Cty. of Allegheny, 492 U.S. at
597; and (3) the coercion analysis employed in Lee v. Weisman,
where the Supreme Court held that "the Constitution guarantees
that government may not coerce anyone to support or participate in
religion or its exercise," 505 U.S. at 587.      See Freedom From
Religion Found., 626 F.3d at 7 (outlining the three analytical
approaches in Establishment Clause challenges). But none of these
analytical approaches apply in the case at hand because, as we
find today, it is more properly analyzed through the American
Legion lens.
8  Our reasoning permissibly differs from that of the district
court, whose opinion pre-dated the Supreme Court's holding in
American Legion. When reviewing de novo, "[w]e are at liberty to
affirm a district court's judgment on any ground made manifest by
the record, whether or not that particular ground was raised
below." United States v. George, 886 F.3d 31, 39 (1st Cir. 2018)
(citing United States v. Zorrilla-Echevarría, 723 F.3d 298, 300
(1st Cir. 2013)).   We also note that American Legion post-dated
the briefing in this case and therefore, the parties' briefs do
not discuss how that case might apply.


                                 -20-
Dist., 542 U.S. at 26-29 (Rehnquist, C.J., concurring in judgment)

(listing examples of "patriotic invocations of God and official

acknowledgements of religion's role in our Nation's history,"

including      in    presidential       speeches,          statements,        and

proclamations); Newdow v. Roberts, 603 F.3d 1002, 1018 (D.C. Cir.

2010) (Kavanaugh, J., concurring in judgment) (noting that the

"use of 'so help me God' in oaths for government officials is

deeply rooted in the Nation's history and tradition" and observing

that "[s]tate constitutions in effect at the ratification of the

First Amendment similarly included 'so help me God' in state

officials' oaths of office," and those words "remain to this day

a part of oaths prescribed by law at the federal and state

levels").     Applicants for naturalization have taken an oath of

allegiance since the first naturalization law in 1790, and the

oath's   language,   first    standardized     by    regulation     in    1929,

included the phrase "so help me God."9              That language has been

included as an option at least since 1957.          See Oath of Allegiance,

22 Fed. Reg. 9,765, 9,824 (Dec. 6, 1957).            Thus, we can conclude

that   the   inclusion   of   the   phrase   "so    help    me   God"    in   the



9  Naturalization Oath of Allegiance to the United States of
America: History, U.S. Citizenship and Immigration Servs.,
https://www.uscis.gov/us-citizenship/naturalization-
test/naturalization-oath-allegiance-united-states-america (last
updated June 25, 2014) (last accessed Mar. 20, 2020).


                                    -21-
naturalization oath as an option and its recital as an exercise of

that option should be considered an established practice.

            Furthermore, the words "so help me God" in the oath are

religiously expressive.        We have acknowledged before that the

phrase "under God" has "some religious content" that cannot be

"deplete[d]" by the simple act of repetition of the phrase in

secular ceremonies.    Freedom From Religion Found., 626 F.3d at 7.

In Freedom From Religion Foundation, we recognized that "[a] belief

in God is a religious belief," and the phrase "under God" had

religious content because "those who are religious, as well as

those who are not, could reasonably be offended by the claim that"

the phrase lacked religious content. Id. (citing Myers v. Loudoun

Cty. Pub. Sch., 418 F.3d 395, 407 (4th Cir. 2005)).                   Following

that reasoning, the phrase "so help me God" at issue here certainly

is religiously expressive too.         This, however, does not mean the

religiously   expressive      phrase   cannot      also    pass   Establishment

Clause muster.     See id. at 7-8 ("That the phrase 'under God' has

some   religious   content,    however,       is   not    determinative    of    [a

challenged statute's] constitutionality.             This is in part because

the Constitution does not 'require complete separation of church

and state.'" (quoting Lynch, 465 U.S. at 673)); see also Van Orden

v. Perry, 545 U.S. 677, 690 (2005) (holding that "[s]imply having

religious   content   or   promoting      a    message     consistent     with    a


                                   -22-
religious doctrine does not run afoul of the Establishment Clause"

(citing Lynch, 465 U.S. at 680, 687)).

             Because the inclusion of the religiously expressive

phrase "so help me God" in the naturalization oath as an option

for completing it follows the pattern of an established practice,

we   conclude     that   it      triggers    the     "strong    presumption         of

constitutionality."      Am. Legion, 139 S. Ct. at 2085.

             Moreover,    this     case     satisfies    each        of    the     four

justifications for applying the presumption laid out in American

Legion.10    First, aspiring United States citizens have recited the

naturalization oath with the words "so help me God" for at least

ninety years, but we cannot pinpoint the specific reason for the

inclusion of the phrase.         Perhaps it was to mirror other official

oaths,   like    those   for     government    officials,       or    perhaps      the

inclusion of the phrase as an option would appear to follow in the

tradition of "recogni[zing] . . . the important role that religion

plays in the lives of many Americans." Id. at 2089.                  Nevertheless,

discerning      the   original    purpose     here    presents       the    kind    of

difficulty American Legion contemplated.




10  We do not read American Legion to require that the four
justifications be met in every case. They merely "counsel" toward
application of the presumption. See id. at 2081–82.


                                      -23-
            The second and third justifications are also present

here where the purpose of including and maintaining the phrase "so

help me God" as an option in the oath for nearly a century, and

the message conveyed by its recitation, have likely multiplied and

evolved over time.        See id. at 2082–84.         "Even if the original

purpose of [the phrase] was infused with religion, the passage of

time may obscure that sentiment." Id. at 2083.   Different people

may have different reasons for wanting to preserve the phrase in

the oath.     Just as the words might not mean anything to some

people,   others   "may    come   to    value     them   without   necessarily

embracing their religious roots," id. at 2084, and others yet might

read them as acknowledging "the centrality of faith" in their

lives, id. at 2086.       See Elk Grove Unified Sch. Dist., 542 U.S.

at 26 (Rehnquist, C.J., concurring in judgment) ("To the millions

of people who regularly recite the Pledge, . . . 'under God' might

mean several different things . . . .               How much consideration

anyone gives to the phrase probably varies, since the Pledge itself

is a patriotic observance focused primarily on the flag and the

Nation, and only secondarily on the description of the Nation.").

It is also important to note that the phrase "so help me God" only

makes up four words out of the 140-word oath, and American Legion

instructs that we must view the challenged practice and consider

the overall message conveyed by it against the context in which it


                                       -24-
appears.     Am. Legion, 139 S. Ct. at 2074-78.    The existence of

multiple purposes and meanings for the phrase within the oath is

further highlighted by the fact that the regulations allow for the

alteration of the oath for those who do not wish to say the disputed

phrase.    See 8 C.F.R. § 337.1(b).    Thus, as in American Legion,

despite the inclusion of a religiously expressive phrase in the

oath, its repetition for the past ninety years, coupled with the

ability to alter the oath, shows that the practice of permitting

the religious phrase to be used to complete the oath has a secular

end, and society may have preserved the practice "for the sake of

[its] historical significance or [its] place in a common cultural

heritage."    Am. Legion, 139 S. Ct. at 2083.

             Finally, just as the American Legion Court suggested,

requiring the removal of the phrase "so help me God" from the

naturalization oath may "strike many as aggressively hostile to

religion," id. at 2085, and that lack of neutrality would not

comport with the Establishment Clause, see Van Orden, 545 U.S. at

683–84 (noting that we should "neither abdicate our responsibility

to maintain a division between church and state nor evince a

hostility to religion by disabling the government from in some

ways recognizing our religious heritage").      As we already noted,

the phrase "so help me God" in the naturalization oath fits within

the tradition of ceremonial references to God as an optional means


                                -25-
of completing an oath.         Furthermore, the oath has seemingly gone

unchallenged on the ground that it includes the objectionable

phrase.     This suggests that "few individuals . . . are likely to

have   understood    [the    inclusion       of    "so   help        me    God"   in    the

naturalization oath] as amounting . . . to a government effort to

favor a particular religious sect [or] to promote religion over

nonreligion." Id. at 702 (Breyer, J., concurring in judgment).

Thus, by removing the language we "may no longer appear neutral,"

Am. Legion, 139 S. Ct. at 2084, and we may even encourage future

disputes over similar longstanding language in practices across

the United States, see Van Orden, 545 U.S. at 704 (Breyer, J.,

concurring in judgment).

            Having established that all four considerations are

present in this case, we are confident that it fits squarely within

the    American    Legion    framework       and    that       the       presumption    of

constitutionality      applies.        Thus,       we   turn    to       the   record    to

determine whether Perrier-Bilbo can overcome the presumption.

After careful review, we believe she is unable to do so.

            We    cannot    discern    any    discriminatory             intent   in    the

decision    to    maintain    the     phrase      "so    help     me       God"   in    the

naturalization       oath,     or,      alternatively,               a     "deliberate[]

disrespect[]" by the recitation of the oath on the basis of

religion.    See Am. Legion, 139 S. Ct. at 2074, 2089.                      To challenge


                                       -26-
the district court's opinion, Perrier-Bilbo offered: (1) a single

webpage challenging the validity of the proposition that George

Washington actually spoke the phrase "so help me God" when taking

his first oath of office; (2) evidence about the general intent of

the Framers to keep Church and State separate; and (3) a claim

that the nation's first statute "involved the affirmative removal

of the two references to God in the oath" taken by members of

Congress.     Undermining a single source of historical evidence,

however, does not negate the existence of an otherwise credible

historical pattern; nor does offering evidence that speaks against

the inclusion of the language in one particular oath, or other

general evidence about the importance of separation of Church and

State.     Perrier-Bilbo also makes the conclusory assertion that the

phrase "so help me God" is "facially religiously discriminatory"

and   "a     purely     religious   phrase      inserted      by    Monotheistic

Supremacists because it makes them feel good to have the government

advocate     for    their   religious    ideals."    But      she   presents   no

evidence to suggest that the Government has retained the phrase in

the   oath    for     any   discriminatory     reasons   or    that   the   oath

deliberately disrespects individuals based on religion, especially

in light of the fact that the oath can be modified for those who

oppose reciting the phrase "so help me God."




                                        -27-
               Ultimately,        the   record       does    not         demonstrate

discriminatory intent or deliberate disrespect by the inclusion

and recitation of "so help me God" in the naturalization oath, and

Perrier-Bilbo cannot overcome American Legion's presumption of

constitutionality.          Accordingly, we hold that, under the most

recent framework used to evaluate whether established practices

with   religious        content    violate    the   Establishment    Clause,    the

phrase "so help me God" in the naturalization oath as a means of

completing that oath does not violate the Constitution.                    We find,

in     turn,     that      the     district     court    correctly         dismissed

Perrier-Bilbo's Establishment Clause claim.

       2.    Free Exercise Claim

               We now consider whether the phrase "so help me God" in

the oath violates the Free Exercise Clause of the First Amendment.

The Free Exercise Clause guarantees that "Congress shall make no

law . . . prohibiting the free exercise [of religion]."                        U.S.

Const.      amend.   I.      The     Free    Exercise   Clause     prohibits    the

government       from     "(1)    compel[ling]      affirmation     of    religious

beliefs; (2) punish[ing] the expression of religious doctrines it

believes to be false; (3) impos[ing] special disabilities on the

basis of religious views or religious status; or (4) lend[ing] its

power to one side or the other in controversies over religious

authorities or dogma."            Freedom From Religion Found., 626 F.3d at


                                        -28-
14 (quoting Parker v. Hurley, 514 F.3d 87, 103 (1st Cir. 2008)).11

A plaintiff alleging a Free Exercise violation must show that a

government action has a coercive effect on her religious practice.

Parker, 514 F.3d at 103 (quoting Sch. Dist. of Abington Twp. v.

Schempp, 374 U.S. 203, 223 (1963)).

           Perrier-Bilbo   first    faults   the   district   court   for

relying on Parker v. Hurley12 because, according to her, that case

applies to "generally applicable, religion-neutral laws," and here

the phrase "so help me God" is a religious phrase espousing a

"particular religious view."       She contends that strict scrutiny

should apply instead.   But her argument is unavailing because the

practice of permitting the naturalization oath to be completed

with religious language, as we indicated above, is indeed neutral

as a whole and of general applicability, and such laws "need not

be justified by a compelling governmental interest even if the law

has the incidental effect of burdening a particular religious

practice."    Church of the Lukumi Babalu Aye, Inc. v. City of




11   We refer to these prohibitions as the "Parker prohibitions."
12  514 F.3d 87 (1st Cir. 2008) (affirming dismissal of lawsuit
brought by parents against a school system claiming that an
elementary school violated their constitutional rights by exposing
their children to books portraying different kinds of families,
including same-sex couples).


                                   -29-
Hialeah, 508 U.S. 520, 531 (1993) (citing Emp't Div., Dep't of

Human Res. of Or. v. Smith, 494 U.S. 872, 883 (1990)).

             A law that "infringe[s] upon or restrict[s] practices

because of their religious motivation" or "refers to a religious

practice without a secular meaning discernable from the language

or context" is not a neutral law. Id. at 533 (citing Smith, 494
U.S. at 878-79).    While the phrase "so help me God" has a religious

connotation, there is no evidence that it was included as an option

in the oath to target or suppress religious beliefs.                Nor can we

discern   that   this     option   creates    any   "covert   suppression   of

particular religious beliefs," id. at 534 (quoting Bowen v. Roy,

476 U.S. 693,   703    (1986)),    especially     given   the    available

accommodations.     Because we find that the oath is neutral and of

general applicability, we conclude that the district court did not

err in relying on Parker, as that case sets forth the applicable

framework to evaluate the free exercise claim.

             We agree with the district court that Perrier-Bilbo's

free exercise claim fails because she has not demonstrated that

the Government has coerced her into violating or changing her

religious beliefs or practices.          We also find that none of the

prohibitions set forth in Parker are of concern in this case.13


13  Perrier-Bilbo concedes that the second Parker prohibition --
that the government may not "punish the expression of religious
doctrines it believes to be false," Parker, 514 F.3d at 103 -- is

                                      -30-
To begin, the Government has not imposed a requirement that

Perrier-Bilbo "agree with or affirm" the phrase "so help me God."

Freedom From Religion Found., 626 F.3d at 14 (quoting Parker, 514
F.3d at 106).    Nor does she develop an argument to the contrary

that accounts for the option of remaining silent.        Nevertheless,

Perrier-Bilbo argues that she would still be compelled to affirm

a religious belief she does not share if she were to take part in

an oath ceremony where the phrase is used by others.     Mere exposure

to   different   religious   ideas,    however,   does   not   prevent

Perrier-Bilbo from ascribing to or pursuing her own beliefs.       See

Town of Greece, 572 U.S. at 590 ("But in the general course

legislative bodies do not engage in impermissible coercion merely

by exposing constituents to prayer they would rather not hear and

in which they need not participate." (citing Cty. of Allegheny,
492 U.S. at 670 (Kennedy, J., concurring in judgment in part and

dissenting in part))); see also Freedom From Religion Found., 626
F.3d at 14 ("Because the Doe children allege mere exposure to the

religious content of the Pledge, they cannot state a claim under

the Free Exercise Clause, nor can their parents, as 'the mere fact

that a child is exposed on occasion . . . to a concept offensive

to a parent's religious belief does not inhibit the parent from




not relevant to this case.


                                -31-
instructing the child differently.'" (quoting Parker, 514 F.3d at

105)).      Thus, Perrier-Bilbo cannot establish a free exercise

violation     arising    out   of   her   exposure   to   other     soon-to-be-

citizens' recital of the naturalization oath containing the phrase

to which she personally objects.

              Additionally, Perrier-Bilbo argues that the Government

"has imposed the special disability that keeps her from being an

equal in the naturalization oath ceremony" because of her beliefs.

But the reason Perrier-Bilbo has not yet secured citizenship is

because of her demand that the Government modify the ceremony for

everyone else -- including for those who have not requested this

modification -- so that she can adhere to her own beliefs.                 The

Government is not required to further Perrier-Bilbo's spiritual

development or conform to her religious beliefs.               See Bowen, 476
U.S. at 699 ("The Free Exercise Clause simply cannot be understood

to require the [g]overnment to conduct its own internal affairs in

ways   that    comport   with   the   religious      beliefs   of   particular

citizens.").

              Perrier-Bilbo also contends that the Government has

violated the last Parker prohibition by "lending its power to the

side that believes that God exists."           But having found that the

oath complies with the Establishment Clause, her claim that the




                                      -32-
inclusion of the phrase "so help me God" signifies governmental

favoritism of theism is unpersuasive.

               Finally, while Perrier-Bilbo acknowledges that she does

not have to utter the words "so help me God," she still finds that

her religious beliefs are disrespected if she participates in a

ceremony in which others recite the phrase.        We do not second-guess

the sincerity of Perrier-Bilbo's beliefs or her feeling of distress

upon hearing the phrase at issue.          But even if the phrase offends

her, offense "does not equate to coercion," Town of Greece, 572
U.S. at 589, and the Free Exercise Clause does not entitle her to

a change in the oath's language as it pertains to others, see Elk

Grove Unified Sch. Dist., 542 U.S. at 44 (O'Connor, J., concurring)

("[T]he Constitution does not guarantee citizens a right entirely

to avoid ideas with which they disagree."); see also Bowen, 476
U.S. at 700 ("[T]he Free Exercise Clause is written in terms of

what the government cannot do to the individual, not in terms of

what the individual can extract from the government." (alteration

in original) (quoting Sherbert v. Verner, 374 U.S. 398, 412 (1963)

(Douglas, J., concurring))).       Accordingly, her free exercise claim

fails.

       3.     The Religious Freedom Restoration Act Claim

               We now turn to whether the inclusion of the phrase "so

help     me    God"   in   the   naturalization    oath   violates   RFRA.


                                    -33-
Perrier-Bilbo contends that RFRA provides greater protection than

the Free Exercise Clause of the First Amendment.                           Under this

broader     protection,        Perrier-Bilbo       believes         that        we    must

acknowledge her sincere belief in atheism and find that the

Government's inclusion of the phrase "so help me God" in the

naturalization oath has forced her to choose between beginning her

citizenship "as an equal among her co-participants at the price of

violating    her   sincerely      held   religious       beliefs"         and    "freely

exercising her religious beliefs at the price of sacrificing the

ability to start off her American citizenship . . . as an equal

among her co-participants."         She argues that the inclusion of that

phrase "substantially burdens her free religious exercise."

            RFRA, as Perrier-Bilbo appropriately contends, offers

"very broad protection for religious liberty."                     Burwell v. Hobby

Lobby Stores, Inc., 573 U.S. 682, 693 (2014).                      It prohibits the

government from "substantially burden[ing] a person's exercise of

religion    even   if    the   burden    results      from   a   rule      of    general

applicability,"         unless    the    government          "demonstrates           that

application of the burden to the person (1) is in furtherance of

a   compelling     governmental      interest;        and    (2)     is    the       least

restrictive    means     of    furthering      that   compelling          governmental

interest."    42 U.S.C. § 2000bb-1(a)-(b).              A plaintiff alleging a

RFRA claim has the initial burden of establishing a prima facie


                                        -34-
case   by   showing    that    the    application        of   the   challenged       law

substantially burdens a sincere religious exercise.                    See Gonzales

v. O Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418,

428 (2006).        While "substantial burden" is not defined in RFRA,

case law counsels that a substantial burden on one's exercise of

religion    exists     "[w]here      the    state    conditions     receipt     of    an

important benefit upon conduct proscribed by a religious faith, or

where it denies such a benefit because of conduct mandated by

religious    belief,       thereby   putting       substantial      pressure    on    an

adherent to modify his behavior and to violate his beliefs."

Thomas v. Review Bd. of Ind. Emp't Sec. Div., 450 U.S. 707, 717-18

(1981); see also Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058,

1069–70 (9th Cir. 2008) ("Under RFRA, a 'substantial burden' is

imposed     only    when    individuals      are    forced    to    choose     between

following the tenets of their religion and receiving a governmental

benefit . . . or [are] coerced to act contrary to their religious

beliefs by the threat of civil or criminal sanctions.").

             The district court found that, in light of the two

options     afforded    to    Perrier-Bilbo         to   avoid   the   phrase,       the

Government has not put "substantial pressure" on her to violate

her sincere beliefs in order to naturalize.                   And Perrier-Bilbo's

argument that she was forced or pressured to choose between

following the tenets of her religion and receiving the benefit of


                                           -35-
naturalization fails to account for the option she was given of

remaining silent because she can naturalize without saying the

phrase that violates her religious beliefs, or even without hearing

it spoken if she naturalizes in a private ceremony.                   Nor does she

argue that she is being penalized for practicing her religious

beliefs.   The Government has provided her with options so that she

can   adhere    to   her   religious    beliefs     while     still    taking    the

naturalization oath, be it with the rest of the prospective

citizens or in a private ceremony.            The Government has only stopped

Perrier-Bilbo from imposing her religious mandates on others.                    See

Navajo Nation, 535 F.3d at 1063-64 (describing as problematic the

idea that, without a "substantial burden," RFRA would give each

citizen an individual veto when a practice offended his religious

beliefs    or    sensibilities,        despite      depriving     others    of     a

governmental benefit).

           While     she   might   find       the   options     offered    by    the

Government subjectively burdensome, however, the district court

was right to conclude that not every imposition or inconvenience

rises to the level of a "substantial burden."                   See Gary S. v.

Manchester Sch. Dist., 374 F.3d 15, 21-22 (1st Cir. 2004) (finding

that a government program imposed no cognizable burden for the

purposes of RFRA despite the plaintiffs' belief that such program

violated their free exercise rights); New Doe Child #1 v. United


                                       -36-
States, 901 F.3d 1015, 1026-27 (8th Cir. 2018) (finding that "not

all   burdens     constitute   substantial   burdens"     and     "mere

inconvenience" does not always amount to a substantial burden);

New Doe Child #1 v. Congress of U.S., 891 F.3d 578, 590 (6th Cir.

2018) (finding that a substantial burden must be "more than a 'mere

inconvenience'"); Worldwide Church of God v. Phila. Church of God,

Inc., 227 F.3d 1110, 1121 (9th Cir. 2000) (same).   Because we find

that Perrier-Bilbo failed to establish that the Government imposed

a substantial burden on her exercise of religion, our RFRA analysis

ends here.

      4.   Equal Protection Under the Fifth Amendment Claim

             "The liberty protected by the Fifth Amendment's Due

Process Clause contains within it the prohibition against denying

to any person the equal protection of the laws."        United States

v. Windsor, 570 U.S. 744, 774 (2013).    That Clause prohibits the

government from "invidiously discriminating between individuals or

groups."     Washington v. Davis, 426 U.S. 229, 239 (1976) (citing

Bolling v. Sharpe, 347 U.S. 497 (1954)).     To establish an equal

protection claim, a plaintiff must show that, "compared with others

similarly situated, the plaintiff was treated differently because

of an improper consideration, such as his religion."14          Kuperman


14 We evaluate Fifth Amendment equal protection claims under the
same standards as equal protection claims under the Fourteenth
Amendment.   Adarand Constructors, Inc. v. Pena, 515 U.S. 200,

                                -37-
v. Wrenn, 645 F.3d 69, 77–78 (1st Cir. 2011) (citing Tapalian v.

Tusino, 377 F.3d 1, 5 (1st Cir. 2004)).

            Invoking         the   Fifth   Amendment's    equal    protection

guarantees, Perrier-Bilbo asserts that offering her a separate,

private ceremony in which the oath would not contain the phrase

"so help me God" violates the principle that "separate . . .

facilities are inherently unequal." She equates the accommodations

the Government offered her to the segregation policies at issue in

Plessy v. Ferguson, 163 U.S. 537 (1896), and those struck down in

Brown v. Board of Education, 347 U.S. 483 (1954).

            Despite her efforts, Perrier-Bilbo fails to show that,

based on her religion, she was treated differently from other

similarly      situated      prospective   citizens   with   regards   to   the

recital   of    the    naturalization      oath.   Indeed,   the   regulation

providing the language of the oath does not "'require different

treatment of any class of people because of their religious

beliefs,'      nor    does    it   'give   preferential   treatment    to   any


217-18 (1995); see also United States v. Paradise, 480 U.S. 149,
166 n.16 (1987) (noting that "the reach of the equal protection
guarantee of the Fifth Amendment is coextensive with that of the
Fourteenth"); Buckley v. Valeo, 424 U.S. 1, 93 (1976) ("Equal
protection analysis in the Fifth Amendment area is the same as
that under the Fourteenth Amendment."); Weinberger v. Wiesenfeld,
420 U.S. 636, 638 n.2 (1975) ("[The Supreme Court's] approach to
Fifth Amendment equal protection claims has always been precisely
the same as to equal protection claims under the Fourteenth
Amendment.").


                                       -38-
particular religion.'"      Freedom From Religion Found., 626 F.3d at

14 (quoting Wirzburger v. Galvin, 412 F.3d 271, 283 (1st Cir.

2005)).   Rather, as the district court correctly reasoned, the

fact that the phrase "so help me God" makes up part of the oath

does not take away from the fact that the regulation "applies

equally to those who believe in God, those who do not, and those

who do not have a belief either way, giving adherents of all

persuasions   the   right    to   participate   or   not   participate"   in

reciting the naturalization oath.          Perrier-Bilbo, 346 F. Supp. 3d

at 223 (quoting Freedom From Religion Found., 626 F.3d at 14).

The regulation requires all applicants for citizenship, regardless

of their religious beliefs, to take the oath.                The provision

allowing applicants that do not wish to say the phrase "so help me

God" for religious or other reasons to modify the language of the

oath, see 8 C.F.R. § 337.1(b), further proves that the regulation

applies equally to all applicants.

          Moreover,         Perrier-Bilbo's       comparison     of       the

accommodation of a separate, private naturalization ceremony to

the kind of segregation policies at issue in Plessy and Brown is

inapposite.   Unlike those invidious segregation policies and the

relegation of black people to separate facilities, designed to

keep individuals of different races apart from one another, the

private ceremony offered to Perrier-Bilbo was proposed as an


                                    -39-
accommodation for her religious beliefs, after she expressed that

she could not recite the phrase "so help me God" and did not want

others around her to recite it either.            The Government is not

attempting to segregate her in any way.         She is still welcome to

attend the public ceremony from which she claims she is excluded

and to refrain from speaking, or even engaging with, the phrase

her beliefs proscribe.

           In   sum,   because    the   regulation   does   not    "create[]

different rules for distinct groups of individuals based on a

suspect   classification,"        Wirzburger, 412 F.3d       at   283,

Perrier-Bilbo's equal protection claim fails.

     5.   Fifth Amendment's Due Process Clause Claim

           Next, invoking the Fifth Amendment's Due Process Clause,

Perrier-Bilbo argues that she "has a protected liberty interest in

not having the law exclude her from the oath ceremony of her choice

on the basis of her religious belief."          The district court found

below that Perrier-Bilbo had failed to establish a procedural due

process claim.    We agree.

           Procedural    due     process   guarantees   that      "before   a

significant deprivation of liberty or property takes place at the

state's hands, the affected individual must be forewarned and

afforded an opportunity to be heard 'at a meaningful time and in

a meaningful manner.'"     González-Droz v. González-Colón, 660 F.3d


                                    -40-
1, 13 (1st Cir. 2011) (quoting Amsden v. Moran, 904 F.2d 748, 753

(1st Cir. 1990)).    "To state a valid procedural due process claim,

a plaintiff must (1) 'identify a protected liberty or property

interest,' and (2) 'allege that the defendants . . . deprived

[her]   of    that   interest   without   constitutionally    adequate

process.'"    Air Sunshine, Inc. v. Carl, 663 F.3d 27, 34 (1st Cir.

2011) (quoting González-Droz, 660 F.3d at 13).

             Perrier-Bilbo fails to identify a protected "liberty

interest" at issue here.15      We have not found, and Perrier-Bilbo

does not cite, any case law that would entitle her to relief based

on her alleged exclusion from the oath ceremony of her choice.

While the Supreme Court has not clearly defined "liberty" in the

Fifth Amendment Due Process Clause context, it has found the term

not to be "confined to mere freedom from bodily restraint."    Bd. of

Regents of State Colls. v. Roth, 408 U.S. 564, 572 n.11 (1972)

(quoting Bolling, 347 U.S. at 499).       In the Fourteenth Amendment

Due Process Clause context, however, "the term has received much

consideration and some of the included things have been definitely

stated." Id. at 572.   Because of the aforementioned parallelism

between the Due Process Clauses of the Fifth and Fourteenth

Amendments, we look to the Supreme Court's interpretation of


15 In her briefing to this Court, Perrier-Bilbo did not identify
or claim that any protected property interest was at play here.


                                  -41-
"liberty" in the Fourteenth Amendment context for guidance.         See

Paul v. Davis, 424 U.S. 693, 702 n.3 (1976).

            The Supreme Court has found that the term "liberty"

          denotes not merely freedom from bodily restraint but
          also the right of the individual to contract, to
          engage in any of the common occupations of life, to
          acquire useful knowledge, to marry, establish a home
          and bring up children, to worship God according to
          the dictates of his own conscience, and generally to
          enjoy those privileges long recognized . . . as
          essential to the orderly pursuit of happiness by free
          men.

Roth, 408 U.S. at 572 (quoting Meyer v. Nebraska, 262 U.S. 390,

399 (1923)).    Perrier-Bilbo's asserted interest comes within none

of those protected areas.      A due process claim requires that a

"'cognizable liberty or property interest be at stake,'" Rivera v.

Sessions, 903 F.3d 147, 150–51 (1st Cir. 2018) (quoting Kandamar

v. Gonzales, 464 F.3d 65, 69 (1st Cir. 2006)), and none is present

here.    Although the Due Process Clause may protect her ability to

"worship God according to the dictates of [her] own conscience,"

Roth, 408 U.S. at 572 -- a protection which presumably encapsulates

Perrier-Bilbo's right not to worship any god -- the Government has

not     prevented   Perrier-Bilbo    from   expressing   her   atheistic

religious beliefs. Nor can Perrier-Bilbo claim that the regulation

prescribing the oath prohibits her from having a public ceremony

during which she does not have to say the phrase "so help me God."

Rather, the regulations enable her to alter the oath, and the


                                    -42-
Government has given her alternatives to accommodate her beliefs

so that she is comfortable during her ceremony and is able to

naturalize.   Perrier-Bilbo's actual complaint seems to be that the

Government will not change the oath for everyone attending the

public   ceremony    so   that   no   one    utters   the   words   to    which

Perrier-Bilbo objects.       Perrier-Bilbo certainly does not have a

protected liberty interest in that.

            Finding no protected liberty or property interest to be

implicated, we hold that the district court correctly denied

Perrier-Bilbo's procedural due process claim.                Our conclusion

makes it unnecessary to address whether any deprivation occurred

without constitutionally adequate process.            See Hewitt v. Helms,

459 U.S. 460, 472 (1983); Brown v. Hot, Sexy & Safer Prods., Inc.,

68 F.3d 525, 534 (1st Cir. 1995).

B.    Reimbursement of Application Fee

            After the district court entered summary judgment for

the    Government,   Perrier-Bilbo      filed    a    post-judgment      motion

pursuant to Fed. R. Civ. P. 52(b) and 59(e)16 in which she sought

the reimbursement of the $680 application fee she paid for her

second naturalization form.       In the motion, Perrier-Bilbo attempts



16 Rule 52(b) provides for a motion to amend or make additional
findings, see Fed. R. Civ. P. 52(b), and Rule 59(e) provides for
a motion to alter or amend a judgment, see Fed. R. Civ. P. 59(e).


                                      -43-
to make out a procedural due process violation stemming from USCIS

Director      Haydon's   conduct       in     response     to       Perrier-Bilbo's

objections to the oath, and the director's handling and subsequent

designation of her application as abandoned.              Perrier-Bilbo argued

that   such    a   violation    of    "basic"    due     process      required    the

reimbursement of the second application fee.                 The district court

denied the motion, only noting that the Government had prevailed

and    Perrier-Bilbo      was        not      entitled     to        reimbursement.

Perrier-Bilbo's      argument    on    appeal     reiterates        that     Director

Haydon's alleged failure to communicate with her or her attorney,

along with the handling and eventual designation of her first

application for naturalization as abandoned, amounts to a due

process violation.       We decline to consider this argument because

we find it is not properly before us.

              Perrier-Bilbo's    complaint       contained      a    claim    that   a

procedural due process violation had occurred, but she alleged and

later argued in opposition to the Government's motion to dismiss

that the violation arose from the requirement to take the oath

with the words "so help me God."              While we acknowledge that her

complaint alleged and described the facts surrounding her and her

attorney's interactions with Director Haydon and the denial of the

application, it was not until her post-judgment motion that she




                                       -44-
connected those allegations to a purported, additional due process

violation and squarely presented the argument.

              The purpose of Rules 52(b) and 59(e) is to allow the

court to correct or amend a judgment in the event of any manifest

errors of law or newly discovered evidence.             See Marie v. Allied

Home Mortg. Corp., 402 F.3d 1, 7 n.2 (1st Cir. 2005); Nat'l Metal

Finishing Co. v. BarclaysAmerican/Commercial, Inc., 899 F.2d 119,

123   (1st    Cir.    1990).     Perrier-Bilbo's      motion,   rather     than

attempting to prove a manifest error of law or present newly

discovered evidence, attempts to assert -- for the first time and

after summary judgment issued against her -- a procedural due

process claim arising from Director Haydon's conduct.                 We have

found that reconsideration motions are "aimed at re consideration,

not initial consideration," Harley-Davidson Motor Co. v. Bank of

New England-Old Colony, N.A., 897 F.2d 611, 616 (1st Cir. 1990)

(emphasis in original) (citing White v. N.H. Dep't of Emp't Sec.,

455 U.S. 445, 451 (1982)), and thus, theories and arguments

presented for the first time in those motions are not properly

before       the     district   court,        see   Feliciano-Hernández      v.

Pereira-Castillo, 663 F.3d 527, 537 (1st Cir. 2011) ("The court

was . . . acting within its discretion in refusing . . . to

consider     new   arguments    that   [the    plaintiff]   could   have   made

earlier.     A motion to reconsider should not 'raise arguments which


                                       -45-
could,    and   should,    have     been    made    before   judgment     issued.'"

(quoting ACA Fin. Guar. Corp. v. Advest, Inc., 512 F.3d 46, 55

(1st Cir. 2008))); Tell v. Trs. of Dartmouth Coll., 145 F.3d 417,

419-20 (1st Cir. 1998)(finding that a new theory raised in a motion

for reconsideration had been waived because it "should have been

proffered to the district court" earlier); In re Neurontin Mktg.

& Sales Practices Litig. v. Pfizer, Inc., 810 F. Supp. 2d 366, 368

(D. Mass. 2011) (finding that a Rule 52(b) motion may not be used

"to assert new theories not raised at trial").                 We also lack the

benefit    of    the     district     court's       fact-finding    and     initial

examination of this claim.           See Clauson v. Smith, 823 F.2d 660,

666 (1st Cir. 1987). Accordingly, we conclude that Perrier-Bilbo's

claim is not properly before us.17             See Iverson, 452 F.3d at 102–

03 (finding that "theories not squarely and timely raised in the

trial court" and failure to mention or develop a legal theory in

opposition      to   a   dispositive       motion   "defeat[s]     [the]   belated

attempt to advance the theory on appeal"); Tell, 145 F.3d at 420

n.3 (declining to consider argument that should have been presented

to the district court).



17  We also note that Perrier-Bilbo's procedural due process
argument on appeal as it pertains to the treatment of and
communications surrounding her application is set forth in a rather
conclusory manner. See United States v. Zannino, 895 F.2d 1, 17
(1st Cir. 1990).


                                       -46-
                            III.   Conclusion

          For   the    foregoing   reasons,   we   affirm   the   district

court's grant of summary judgment and the denial of Perrier-Bilbo's

post-judgment motion under Fed. R. Civ. P. 52(b) and 59(e).

          Affirmed.




                      "Concurring opinion follows"




                                   -47-
           BARRON, Circuit Judge, Concurring.   I write separately

to underscore what I understand our opinion to hold.    I am moved

to do so by the Constitution's text, which, at the very least, is

a good place to start in trying to figure out what it means.

           The portion of that text that I have in mind is the

clause that sets forth the presidential oath.     That clause does

not require those completing it to avow their faith in a higher

power.18   Consistent with the founding generation's acceptance of

diverse views about religion, that clause does not even require

the President-elect to "swear" an oath at all, as it expressly

states that, no questions asked, an "affirm[ation]" will do just

as well.   U.S. Const. art. II, § 1, cl. 8.19


18 The presidential oath reads: "Before he enter on the execution
of his office, he shall take the following Oath or Affirmation:--
'I do solemnly swear (or affirm) that I will faithfully execute
the Office of President of the United States, and will to the best
of my Ability, preserve, protect and defend the Constitution of
the United States.'" U.S. Const. art. II, § 1, cl. 8; see also
U.S. Const. art. I, § 3, cl. 6 (requiring the Senate be on "Oath
or Affirmation" when sitting for impeachment); U.S. Const. art.
VI, cl. 3 (requiring state and federal legislators and officers to
"be bound by Oath or Affirmation, to support this Constitution");
U.S. Const. amend. IV (requiring warrants to be issued only "upon
probable cause, supported by Oath or affirmation").

19 The Framers in this way made an "affirmative accommodation of
religious belief" by allowing the President-elect to swear or
affirm, given that "[c]ertain minority religious groups, most
notably the Quakers, refused on Biblical grounds to take oaths,
but were willing to make affirmations." Arlin M. Adams & Charles
J. Emmerich, A Heritage of Religious Liberty, 137 U. Pa. L. Rev.
1559, 1630–31 & n.298 (1989). The religious objection to swearing
may be traced to the passage in the New Testament, Matthew 5:34-37,

                               -48-
           The   federal    regulation   that   prescribes   what     a

prospective citizen must say to become naturalized, by contrast,

eschews the more neutral "swear or affirm" approach that the

Constitution selects.      Instead, it sets forth a default script

that requires prospective citizens to manifest their loyalty to

this country by swearing, "on oath," the following expression of

religious faith:     "so help me God."   8 C.F.R. § 337.1(a).       See

Newdow v. Roberts, 603 F.3d 1002, 1016 (D.C. Cir. 2010) (Kavanaugh,

J., concurring) (discussing the "religious nature of words such as

'help me God'").20


that reads:

         But I tell you, do not swear an oath at all: either
         by heaven, for it is God’s throne; or by the earth,
         for it is his footstool; or by Jerusalem, for it is
         the city of the Great King. And do not swear by your
         head, for you cannot make even one hair white or
         black. All you need to say is simply "Yes" or
         "No"; anything beyond this comes from the evil one.

20   Congress has specified by statute that:

         A person who has applied for naturalization shall, in
         order to be and before being admitted to citizenship,
         take in a public ceremony . . . an oath (1) to support
         the Constitution of the United States; (2) to renounce
         and abjure absolutely and entirely all allegiance and
         fidelity to any foreign prince, potentate, state, or
         sovereignty of whom or which the applicant was before
         a subject or citizen; (3) to support and defend the
         Constitution and the laws of the United States against
         all enemies, foreign and domestic; (4) to bear true
         faith and allegiance to the same; and (5)(A) to bear
         arms on behalf of the United States when required by
         the law, or (B) to perform noncombatant service in

                                 -49-
            To be sure, the federal agency that administers the

naturalization     process,      the    United     States   Citizenship    and

Immigration Services ("USCIS"), does permit prospective citizens

to request an accommodation from having to say those words.                 8

C.F.R. § 337.1(b).        But, the nature of the relief that USCIS makes

available appears to render the citizenship oath, at least as

presently administered, less respectful of the religious liberties

of an immigrant who wishes to make herself a citizen than the

Constitution is of the religious liberties of a citizen who wishes

to make herself a President.

            As it happens, though, the plaintiff's chief complaint

in   this   case   does    not   take   aim   at   the   inadequacy   of   the

accommodations that were offered to her.             Instead, she primarily

contends that, notwithstanding them, the government impermissibly

subjected her to a government-endorsed religious message merely by


        the Armed Forces of the United States when required
        by the law, or (C) to perform work of national
        importance under civilian direction when required by
        the law.

8 U.S.C. § 1448(a).      The regulation promulgated under that
statute, 8 C.F.R. § 337.1(a), sets forth specific language for the
oath, and the default mechanism for how one must solemnize it.
The language set forth in that regulation that is most relevant to
the issues before us -- "on oath," "so help me God" -- is notably
not in the statute itself:

        I hereby declare, on oath, that . . . and that I take
        this   obligation   freely,    without   any   mental
        reservation or purpose of evasion; so help me God.

                                       -50-
permitting others to complete the citizenship oath in her presence

with the words, "so help me God."            Our opinion well explains why,

given past practice, that complaint lacks merit.                  Indeed, the

Constitution permits the President-elect to choose to "swear" to

the   presidential   oath,      and    Presidents-to-be     have     regularly

exercised that option by saying, "so help me God."           See Am. Legion

v. Am. Humanist Ass'n, 139 S. Ct. 2067, 2074 (2019).

            But, the plaintiff does make a fallback complaint, in

which she contends that, due to the inadequacy of the USCIS's

efforts to accommodate her concerns, the government pressured her

to conform to the religiously inflected default means of completing

the citizenship oath.    And that contention is more promising.

            In keeping with the governing federal regulations, 8

C.F.R. § 337.1(b), the USCIS offered the plaintiff here the option

of either declining to participate in the public naturalization

ceremony and taking the oath privately while stating that she

"solemnly   affirm[s]"   what    it    says,    or   participating    in   that

ceremony while refraining from saying "so help me God" when the

officiant instructed the participants to do so. Id.    But, I can

imagine that some prospective citizens might not be comfortable

asking the government to spare them from having to swear to God,

especially if to obtain that relief they must be willing to

demonstrate that they are entitled to it "by reason of religious


                                      -51-
training    and   belief   (or    individual interpretation thereof), or

for other reasons of       good    conscience." Id.   And, even setting

that concern aside, it also is not clear to me that the private-

ceremony option is adequate, given that it appears to permit the

prospective citizen to be true to herself only if she skips one of

the most inspiring and moving civic ceremonies that our government

sponsors.    Nor is it clear to me that the remaining-silent option

is adequate either, given that it places the prospective citizen

in the uncomfortably conspicuous position of refusing to say "on

oath" and "so help me God" while all around her are instructed by

the officiant (often a federal judge) to do so.

            Our decision in Freedom From Religion Foundation v.

Hanover School District, 626 F.3d 1 (1st Cir. 2010), moreover,

does not appear to show that the latter accommodation could be

curative, even if the former could not.           There, we held that "the

recitation of the Pledge in public school classrooms" in New

Hampshire did not unconstitutionally coerce "children to recite a

purely   religious    ideology,"      notwithstanding    that   the   Pledge

referred to this nation as one that is "under God," because the

school district permitted students to remain "silent during the

saying of the Pledge [of Allegiance]." Id. at 10-14 (internal

quotation omitted).        But, there is a difference between swearing

to God to become a citizen of the United States and making a pledge


                                     -52-
that refers to God in describing the United States.                 There is a

difference, too, between participating in the ceremony through

which one engages in the legally consequential act that transforms

oneself into a United States citizen and attending an early morning

homeroom in which a routine recitation is made.                  Thus, the case

for finding that an immigrant's public silence in the former

setting would be considered conspicuous -- and reflective of her

disbelief in God -- appears to me to be much stronger than the

case for finding the same to be true when a high schooler chooses

to stay mum while the PA system broadcasts the Pledge.                See id.

            Citizenship    entails,     as     a     necessary     burden,   the

willingness to stand up for one's rights.             It does not entail the

obligation to overcome the pressure that the government exerts --

even if only indirectly, and even if only through inattention --

by leveraging the predictable human impulse to seek out the comfort

of fitting in or, at least, to avoid the hassles that so often

follow   from   choosing   to   stand   out.       Thus,   while    the   burden

presently imposed on the individual immigrant who objects to saying

"so help me God" to complete the citizenship oath may seem minimal,

it should not be ignored, at least when the government could so

easily avoid imposing it.

            The government could require, for example, that the

officiant   instruct   participants     in     the    public     naturalization


                                   -53-
ceremony to make known their loyalty to this country either by

making an affirmation or by making their commitment "on oath" and

by saying, "so help me God."         By doing so, the government would

take the modest step of ensuring that officiants would no longer

instruct participants in such ceremonies to make only the latter

statements.        And, in consequence, prospective citizens who are

uncomfortable making them would no longer need to seek special

permission to remain silent as the price of their admission.               In

fact, that revised approach would not even mark a break with

tradition, as it would revert back to the practice reflected in

the ready templates set forth not only in Article II, Section 1 of

the Constitution but also in the 1790 statute in which Congress

first prescribed how those seeking naturalization should make

known their allegiance to the United States.           See Naturalization

Act of 1790, ch. 3, § 1, 1 Stat. 103, 103 (expressly referring to

"the   oath   or    affirmation   prescribed   by   law,   to   support   the

constitution of the United States, which oath or affirmation such

court shall administer"); see also Naturalization Act of 1795,

§ 2, 1 Stat. 414, 415 (stating that the prospective citizen "may

be admitted to become a citizen, on his declaring on oath or

affirmation").21


21  Under the early statutes, courts administering the oath
retained some flexibility as to its content. See Naturalization
Oath of Allegiance to the United States of America: History, U.S.

                                    -54-
          The plaintiff here, however, in claiming that she was

pressured to complete the oath by saying, "so help me God," hardly

addresses the adequacy of the option to remain silent that she was

given.    She   focuses    her   challenge   in   that   regard   almost

exclusively on what she contends is the inadequacy of the private

ceremony option.     We thus must assume the adequacy of the option

that was made available to her, as she does not challenge it in

any developed way.     For that reason, I join our opinion in full,

as it does not preclude our finding merit in a different attempt

by an immigrant than we confront here to enforce the right to

religious liberty that has, for so long, led so many to seek

citizenship in this country.




Citizenship    &   Immigr.    Servs.,    https://www.uscis.gov/us-
citizenship/naturalization-test/naturalization-oath-allegiance-
united-states-america (last updated June 25, 2014).      The first
official standard text for the Oath of Allegiance was promulgated
by regulation in 1929 and included the language, "so help me God."
Id.


                                 -55-